SWEENEY, Chief Judge.
There is before me a petition filed by the court appointed trustees to vacate the Court’s order of August 15, 1950, D.C., 92 F.Supp. 871, adjudging the Reconstruction Finance Corporation in contempt of court and vacating the compensatory fine of $50,000 levied against it for the benefit of the Waltham Watch Company. On July 10, 1950, this Court ordered the Reconstruction Finance Corporation to turn over to the court appointed trustees the money contained in a collateral cash account in the possession of the Corporation. This order met with utter defiance on the part of the Corporation and it became necessary to cite the Corporation and some o.f its officers before this Court in a contempt proceeding. After a full hearing, on August 15, 1950 an order was entered adjudging the Corporation in contempt of court and levying the fine referred to above. An appeal to the Court of Appeals affirmed the authority of this Court to make its order of July 10.
Early this week the Reconstruction Finance Corporation turned over unconditionally to the court appointed trustees all of the money in its collateral cash account, roughly in the amount of $530,000. The contempt order has been persuasive in its effect. The authority of the Court to make the order of July 10 has now been established and its integrity preserved to the extent of compelling compliance with this order.
In allowing the petition to vacate the contempt order and fine I am conscious of the fact that any fine levied against the Reconstruction Finance Corporation must ultimately be paid by the taxpayer whose taxes are already burdensome. With this in mind it is deemed wiser, since our order has been complied- with, to vacate it, keep the record clear, and hope that in the future the Reconstruction Finance Corporation will extend its cooperative aid to the Waltham Watch Company to the end that it may be speedily reorganized both as a watch factory and as a defense plant.